UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- --X
SARAN,

Plaintiff(s), ORDER

- against - 16 Civ. 6013 (NSR)

PETERS, et al.,

Defendant(s).

x

Roman, D.J.:

The Court cancels the Initial Pre-trial Conference scheduled for November 15, 2019,
will sign the Scheduling Order and issue an Order of Reference to Magistrate Judge Lisa Margaret
Smith for general pretrial purposes. The parties are directed to contact Judge Smith within three

(3) business days to schedule a conference.

SO ORDERED.

Dated: White Plains, New York
November 15, 2019

 

Nelson S. Roman, U.S.D.J.

 
